J-S60002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
    JASON PATRICK HARRINGTON              :
                                          :
                    Appellant             :   No. 565 MDA 2018

          Appeal from the Judgment of Sentence December 15, 2017
     In the Court of Common Pleas of Dauphin County Criminal Division at
                       No(s): CP-22-CR-0000656-2016


BEFORE:     SHOGAN, J., NICHOLS, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY SHOGAN, J.:                     FILED OCTOBER 04, 2018

       Jason Patrick Harrington, Appellant, appeals nunc pro tunc from the

judgment of sentence entered on December 15, 2017, following his conviction

by a jury of aggravated indecent assault (complainant less than sixteen years

of age) (count 1), unlawful contact with a minor (count 2), indecent exposure

(count 3), and corruption of minors (count 4).1

       Appellant raises the following issues on appeal:

       1. Whether the trial court abused its discretion in denying
       Appellant’s post-sentence motion because the jury verdict was so
       contrary to the weight of the evidence as to shock one’s sense of
       justice where the Commonwealth failed to prove beyond a
       reasonable doubt that the defendant intentionally, knowingly, or
       recklessly sexually assaulted the victim in this case?




1   18 Pa.C.S. §§ 3125(a)(8), 6318(a)(1), 3127(a), and 6301(a)(1)(ii),
respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S60002-18


      2. Did the trial court abuse its discretion when it sentenced
      Appellant within the sentencing guidelines but failed to account
      for the rehabilitative needs of Appellant?

Appellant’s Brief at 7 (unnecessary capitalization and underline omitted).

      Appellant first challenges the weight of the evidence. We have held that

“[a] motion for new trial on the grounds that the verdict is contrary to the

weight of the evidence, concedes that there is sufficient evidence to sustain

the verdict.” Commonwealth v. Rayner, 153 A.3d 1049, 1054 (Pa. Super.

2016) (quoting Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000)).

Our Supreme Court has described the standard applied to a weight-of-the-

evidence claim as follows:

      The decision to grant or deny a motion for a new trial based upon
      a claim that the verdict is against the weight of the evidence is
      within the sound discretion of the trial court. Thus, “the function
      of an appellate court on appeal is to review the trial court’s
      exercise of discretion based upon a review of the record, rather
      than to consider de novo the underlying question of the weight of
      the evidence.” An appellate court may not overturn the trial
      court’s decision unless the trial court “palpably abused its
      discretion in ruling on the weight claim.” Further, in reviewing a
      challenge to the weight of the evidence, a verdict will be
      overturned only if it is “so contrary to the evidence as to shock
      one’s sense of justice.”

Commonwealth v. Cash, 137 A.3d 1262, 1270 (Pa. 2016) (internal citations

omitted). “[W]e do not reach the underlying question of whether the verdict

was, in fact, against the weight of the evidence. . . .    Instead, this Court

determines whether the trial court abused its discretion in reaching

whatever decision it made on the motion[.]”               Commonwealth v.




                                     -2-
J-S60002-18


Ferguson, 107 A.3d 206, 213 (Pa. Super. 2015) (citation omitted) (emphasis

added).

      A challenge to the weight of the evidence must first be raised at the trial

level “(1) orally, on the record, at any time before sentencing; (2) by written

motion at any time before sentencing; or (3) in a post-sentence motion.”

Commonwealth v. Akrie, 159 A.3d 982, 989 (Pa. Super. 2017). Appellant

preserved his challenge by raising the issue in a post-sentence motion and

including the issue in his Pa.R.A.P. 1925(b) statement.

      The trial court failed to address the weight-of-the-evidence, asserting

that it lacked the necessary trial transcript to do so.    Trial Court Opinion,

4/30/18, at 4.     Accordingly, we are without the trial court’s rationale.

However, we note that the jury trial transcript is in the record certified to us

on appeal.

      Because we are reviewing a decision based solely on the trial court’s

discretion, Ferguson, 107 A.3d at 213, “[our] review requires an explicit trial

court determination on the weight of the evidence[.]” Commonwealth v.

Ragan, 653 A.2d 1286, 1288 (Pa. Super. 1995).              Accordingly, we are

constrained to remand and order the trial court to draft an opinion detailing

its decision and findings on Appellant’s challenge to the weight of the

evidence. Id. The trial court shall file its opinion within thirty days

from the date this Memorandum is filed. Rather than issue a piecemeal




                                      -3-
J-S60002-18


decision, we decline to address Appellant’s remaining claim at this time but

shall address both issues following remand.

     Case remanded with instructions. Panel jurisdiction retained.




                                   -4-